                      Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 1 of 7




                      UNITED STATES DISTRICT COTJRT
                      SOUTI.IERN DISTITICT OF NEW YORK

                      ML]LISSA KAYE,

                                                                                   Plaintiff,             SO.ORDTITED
                                                                                                      STIPULATION AND
                                                    -against-
                                                                                                     PROTECTIVE ORJ}ER
                      NEW YORK CITY I.IEALT}T AND HOSPTIALS                                            IB-cv-l2137 (JPOXJLC)
                      CORPORATION; ELIZABETH FORD; PATRICIA
                      YANG; ABi-llst-lEKJAiN; and JONATHAN WANGEL
                      (said names beirrg iictitious. thc pcrsons intended being
                      those who aidcd and abettcd the unlawful conduct of the
                      named Defendants),
                                                                               Defendants.




                                          \VHEREAS, cach parly has sought certain docnments frorn the opposing party in

                      discovery in tiris action, docunrcnts which plaintitTor dcfbndant decms confidential; and

                                          IYHEREAS, cach party objects io the production of those docurnents unless

                      appropriatc protcction foi' the confidentiality of the information contained therein is assured; and

                                          WH||REAS, an order entcred pnrsuant ts Fetleral Ruic of Evidence 502(d) anct

                      thc Court's inhct'ent ,Authority r.vill allow the parties in this action to conduct arrd rcspond to

                      discovcry expcditiously. r.r,ithout fear that disciosure of privilcged or protccted inforrrratjon will

                      r.vaivc such privilcge. or protcction in this or any other proceeding,
.,,.
e7
E-4                                       NOW, TIiEREFOIiD, IT tS l{EttEl3y STtpUt,ATtrD AND AGtt[iED, by
t*,i;x
                      ancl   bchvcen thc prirties, as lbllorvs:

                                                            -'Contidential
i.-,?
                                l.        As uscd hcrein.                    lvt$lerials" shall urean all clocuments ol inforrlariori

                      couccrning cutrcnt ol'lbnncr cmployccs of the Nerv York City Ilcalth and llospitals Corporarion
,it          I




                      f'H"ili")      aud the Ciry of Ncrv York ("City"), including, but not limired to rnedical, pcrsonnel^
-w^
     "'4          "

rl'r
d. r'


r          ,,{
&.:
i,          ::.

.i
    ...




'         t.t:
          !l: i
Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 2 of 7




discipiinary, time and attendance, payroll, financial, tax records, labor relations,              Eqr.lal

Employment Opportunity (*EEO'), investigative, or other files arrd the infonnation contained

therein of,curent or formcr employees of H+H and the         City.                                            .'



       2.         "Confidential Materials" shall also mean         all   documents   or   information in

connection to the restructuring offorcnsic court clinics" the transfer ofthe forensic court clinics

to Corectional He*lth Selices, and any other ccmmunications id€ntified by the parties                    as
                                                                                                               :




"Confidential."

       3.         Documents and infonlation shall not be deerned "Confidential Materials" to         ths       ,




extent, and only tc| the extent, that thcy are (a) obtained by a party frorn souces other than the

party poducing the Confidential Materials (the "Producing        Partf),   or (b) are otherwise publicly

available.

       4.         Neither the party receiving the Confidential Materials (the "Receiving Parf") nor

the Receiving Party's attorncys shall use the Confidential Materials for any purposc other than

for the preparation or presentation ofthe party's case in this action,

        5.        Neither thc Receiving Pa$y nor the Receiving Party',s attorneys shall disclose the

Confidenrial Materials to any person excopt under the following couditions:

                  il.   Disclosure may be made only if necessary to tite preparation or prosentation of

                        the party's casc in ihis action,

                  b,    Disclosure before trial may be nade to the party, an expert, profcssional or

                        consultnnt rvho has been relaincd     or specially employed by rhe party's

                        attorneys   in anticipaiion of litigation or preparation for this   action, to   a


                        witncss at depositir:n or any individual who has been identiiled as a potential

                        trial rvitr:ess, or lo the Court.
Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 3 of 7




                c. Belore ony disclosure      is made to a person listsd in subparagraph {b) above

                    (other tlran thc Court), Receiving Party shail providc each such pcrson witlr a

                    copy of this Order, and such person shall consent in writing, in the fomr

                    anncxcd hereto as Exhibit         "A," not to use the Confidential Matcrials for    any

                    purpose other than in connection with the prosecution of this casc and not to

               .    further disclose the Confidential Materials except in testimony taken in this

                    case. The signed consent shall be rctained by lleceiving Party's attorneys and

                    a   copy shall bc fui'nished to Producing Party's attor$eys upon their rcquest.

        6.      Deposition testimony concerning any Confidential Materials which rcveals the

conlcnls of suclt matcrials shall bc dccmed confidential, and the transcript of such tcstimony,

together r,vith any exhibits rcfcncd 1o tl,crcin, shall be separately bound,           with a cover    page

promincntly markcd "COr.\FIDENTIAL." Such porlion of the transcript shall be deemed to                    be

Confidential IVtterials rvithin the meaning of this Stipulation and Protcctivc Order.

        1.      Whcrc cilhcr party wishes        to includc any documents         containing Confidential

Materials or u4tich rcvcal thc L:ontcnts thcreof in any Court filing, they must contact the

producittg party 7 da-vs in advance of such filing, and the party that has designatetl the documents

Corrfidcntial ntay requesl scaling ancl or   fililg   of rcdaclecl <tocurrrents undcr scal or both pursurlnt

to Judge Octkcn's lndividual Rulcs of Pnrcticc in Civil Cascs.

        8.      Wilhjn 30 days aftcr thc tcrrnination of this case, includitrg any appeals.              tlre

Confidential lvlaterials, inclucling copics, noteso and other materials containing or retbrriug lo

itttbrr:ration dcrivccl tlterefrom. c,\cept lbr rnatcrials containing attol'ney rvork procluct, shall     be

clcstroyctl. and all pcrsons u,ho posscssed such n"trtcrials shall vcrity their'<iestruction by aflidavit
Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 4 of 7




furnished to tltc llequesting Parfy's attonreys. Nothing in this Or'<ler shall be construed to limit

the Prodlcing Party's use of the Confidential Materials in any manner.

lnadvcrtcnt Produc$on

       9.      Any party's production in this proceeding of any docunents or other informatiou

protecled by thc attorncy-client privilege, attorncy rvork product protection or any other privilegc

or protection recognized by larv as well as any non-party personally identifying information

{collcctively, "Prolectcd Material") shall not constitute a waiver of any priviicge or protection

applicable to that infonnation in tbis action.

        10.    A party   that produces Prr:tected Material (the "Producing Party") may demand

that any party rcceiving Protecteri Matcrial (thc "Rccciving Party") return or destroy the

Protectcd Material (tlie "Clarvback Dcmarrcl"). Such dernand shall be madc promprly after thc

Producing Party discovei's that the Protccted lVlaterial was produced and shali state with

particularity, in a privilegc log that complics with the Federal Rule of Civil Procedure 26(bX5)

and Local Ciyil llule ?6.2, thc Protected Material to be returned or destroycd.      lf the documents

subject to thc Clawback Denrand contain Protectcd Materiai only in part, the Producing Party

sha1l, conter:rporaneously   witlr the Clarvback Denund. producc rcdacted versions of              the

clocuments subject    to thc Clarvback Demand, Upon recciving a Clarvback l)emand,                 the

Recciving Party shall lcturn thc intbnrratiori or documcnts to the Producirrg Party withirr fivc (5)

busincss dnys, rcgarci'lcss <lf rvhethcr tbc Rcceiving Party agrccs lvith tlre asscltion of privilcgc

andior rvork protluct protcction.

        11. lf     a ltccciving Parly    ilisagrccs rvith   a   Producing Party's clairn tbat certajrr

clocumcnls ol infrrrrrrrtion corlstitutcs Prolcctctl Material, thcn, within five (5) busincss days of

leceivirrg tlre Cllarvback Dcurand. thc Recciving Palty rllay rnovc the Court fbr an Order




                                                                                                         .;:: j'


                                                                                                         $*+
                                                                                                          *e.
                                                                                                         'Ytj*
                                                                                                          $]W
E   Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 5 of 7
a




    compelling protluction     of any of the documents or information          covered      by the   Clawback

    Demand, (or, in the case     of   redacte<l documents, compelling that the redactions be rcniovod).

    The motion shall not assert as a ground for production *te fact that such documenls or

    inforn:ation was previously produced, nor shall such motion discloge or othgrwise refer to the

    content   of the   documents   or informatisn (beyond any information appearipg ou ths             abovE-
                                                                                       :
    refcrencedprivileged     log).                                                     r:


              12.   The Receiving Party shall not disclose Protected Material to any person or entify

    that lras not already had sccess io the material after receiving a Clawback Demand, Disclosure

    of Protected Material before a Receiving Pmty receives a Clawback Demanel shall not be a

    violation of this Older

              13.   This Order may be changcd only by fi"rrthcr agreement of all parties in writing or

    by Order of the Court and is without prejudice to the right of any pa$y to seek modification           of

    this Order by application to the Court or notice to the other partiss in t$is.action. Nothing in this

    Order shall preclude any party from seekingjudicial rclief, in good faitir and upon notice to the

    other partiei, with regard ro any provision hereof.

              14.      Nothing in this Order shall restlict the use or diticlosure of any docurnents or

    infonnation that is or becornes public or that is obtaincd through lawfui means indepcndcnt of

    discovery   in this   procc,edingn even   if   the sarnc documents or infornation are prcduced in this

    litigation and later dcsignated    as Protccted   Material.

              15. A party's compliance wirh the terms of this Order shall not operlrte                  as an

    adrnission by that party that any particular document or infomafion is or is not (a) relevant, (b)

    privilegcd, or (c) adrnissible in this action.




                                                           5
 Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 6 of 7




         15.    The Court shall retain jurisdiction ,over any mcrtter or dispute arising flom or
                                                                                                   ::
                                                                                                   ;:{
 relating to the implenrentation of this Order.

 Dated:         New York, New York
                                                                                                   ';l
                      _7_, 2020
                January
                                                                                                   ::
 LAW OFFICES OF SPECIAL                                JAMES E. JOHNSON
                                                                                                   i{
 HAGAN                                                 Corporation Csunsel
 Attorneys Jb r Pl ai ntiff                            of the City ofNew York
 196-04 l-Iollis Avenue                                       ey s fo t, D efen d ant s
                                                       A, t t ar n
 Saint Albans, Nerv York I 14i2                        100 Church     Steet,              2-124


                                                                                                   ::.:



 ,h*,;! $-A";)
/spbcial I-lagan, fsd/
                                                                                                   =



                                                       Assistant                   Counsel

                                                                                                   ,"]]

                                                                                                   ::::




                                                                                                   :+
                                                                                                   s:
 SO ORDERED:
                                                                                                   i'

 Dated: January   _,   2020
                                                                                                   I

                                                                                                   ::


  J. PAUL OETKEN
 Uniled Sfates District Judge




                                                  ai
     Case 1:18-cv-12137-JPO-JLC Document 61 Filed 01/07/20 Page 7 of 7




                                                    OXHIBIT A

            I   hereby acknowledge that     I have read the So-Ordcred Stipulation and Protective Order

     cntered    in the Uniterl States District Court for' the        Southern District    of Uu* York, on
                                      20-_, in the   action                                        Civil   Case

     Number l8-cv-12137 (JPOXJLC), and understantl the terms:thereof.

            I agree not to use the Confidential Material defined therein      for any pr{pose othsr than in

     connection with the prosecution        or   <lefense   of this case, and will   not ,Arrrt er disclose the

     Confidential Matcrials except in testimony taken in tlris case,

            I   understand that   it is my responsibility to ensure that, and I hereby agree to ensure that,

     ali Confidential Materials that I have contact wixh, as well as all copies notes, and summaries,

     and other materials containing or referring to Confidential Materials or the informatiorr contained

     in the Confidertial Materials, including but not limifed to all copies, noted, and summaries that

     are or were maintained       in any {brm, including but not limited lo any computer lrard drive,

     diskette, CD-ROM, or other electronic stor-age device rnust bc either dessoyed or rcturned at the

     conclusion of this matter




.!


l.
            I)$te                                                      Signarure




                                                                       Print Name




                                                                       Occupation
